Citation Nr: 1103903	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-33 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for perforation of the 
right tympanic membrane with hearing loss.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 1944 until April 1946.  

This matter came to the Board of Veterans' Appeals (Board) from a 
June 2005 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Waco, Texas.  The Veteran testified 
at a hearing before the Board in December 2008.  In February 
2009, the Board remanded the above matter for further 
development.

In July 2010, the Board ordered a specialist medical opinion from 
the Veterans Heath Administration (VHA).  The opinion was 
received in October 2010.  In November 2010, the Veteran was 
provided a copy of the October 2010 VHA opinion and provided an 
additional 60-day period to present additional argument and/or 
evidence in support of his claims.  The 60-day period has now 
expired.


FINDINGS OF FACT

1.  The Veteran's left ear sensorineural hearing loss first 
manifested many years after service, and is not causally related 
to active service.

2.  The Veteran's currently manifested perforation of the right 
tympanic membrane with mixed conductive and sensorineural loss 
first manifested many years after service, and is not causally 
related to active service.

3.  The Veteran's tinnitus first manifested many years after 
service, and is not causally related to active service.


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. § 3.385 (2010).

2.  Service connection for perforation of the right tympanic 
membrane with hearing loss is not warranted.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2010).

3.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for hearing loss in the left 
ear, perforation of the right tympanic membrane with hearing loss 
and tinnitus.  At his December 2008 Travel Board hearing, the 
Veteran testified to an episode of severe coughing and nose 
congestion in January 1945 which resulted in chronic ear buzzing.  
He received routine sick call treatment from a male registered 
nurse which involved a prescription of aspirin and advisement to 
cut down on smoking, but he did not recall any discussion 
involving his ears.  

The Veteran further testified to military duties as an 
electrician and a truck driver, and being the recipient of one 
battle star.  He first became aware of a right ear tympanic 
membrane perforation following an examination at the Temple VA 
Medical Center (VAMC), which was several months before filing his 
current 2004 compensation claim on appeal.  

The Veteran also recalled an examination in the 1970's wherein VA 
clinicians noted an abnormality of his right ear blood vessels 
which reportedly pulsated when he breathed.  He was not aware, 
however, of the actual findings or diagnosis.  He did not believe 
that his ears were evaluated during a military recall examination 
in the 1950's, as he was disqualified after undergoing an eye 
examination.  He further denied a significant history of noise 
exposure following his separation from service.
	
At the outset, the Board notes that the claims appealed to the 
Board were stylized as entitlement to service connection for left 
ear hearing loss, perforation of the right eardrum, and tinnitus.  
At times during the appeal, the Veteran has referenced the onset 
of bilateral hearing loss during service due to either noise 
exposure and/or right eardrum perforation.  His claimed right 
eardrum perforation is recognized as resulting in a conductive 
hearing loss component in that ear.  

To ensure that all of the Veteran's allegations during the appeal 
are being addressed, the Board will deem the hearing loss 
component of disability in the right ear to be part of the claims 
on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order) (holding that the scope of a service connection 
claim must be understood from the viewpoint of a lay claimant who 
is capable of identifying and reporting symptoms but may not 
understand sophisticated legal or medical distinctions).  The 
Board also finds that no prejudice accrues to the Veteran in 
adjudicating this aspect of the claim, as he has specifically 
argued this point on appeal and RO rating decisions have 
addressed this aspect of disability in its adjudicatory actions.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

For the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
494- 97 (1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss, may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year from discharge from service, 
provided further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. § 3.309(a).  See Memorandum, Characterization of 
High Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995 (characterizing high frequency 
sensorineural hearing loss as an organic disease of the nervous 
system).

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see also Collette v. Brown, 82 F.3d 389, 392 (1996).

The Veteran has not claimed the onset of disease or injury during 
a combat situation.  As such, the relaxed evidentiary burden 
pursuant to 38 U.S.C.A. § 1154(b) does not apply.

The Board further notes that at least a portion of the Veteran's 
service treatment records (STRs) cannot be located, through no 
fault of the Veteran.  In such a situation, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  In the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA of 2000), 
competent lay evidence is defined as any evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R § 3.159(a)(1)).  Further, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  See 66 Fed. Reg. at 
45,630 (codified as amended at 38 C.F.R § 3.159(a)(2)).   

The Veteran had active service from April 1944 until April 1946.  
STRs for this period of service are unavailable.  However, the 
record does include the Veteran's report of physical examination 
upon discharge from service in April 1946.  At that time, when 
being requested to identify all significant diseases, wounds, and 
injuries, the Veteran did not report hearing loss, right ear 
tympanic membrane perforation or tinnitus.  See April 1946 
Discharge examination, Box 11.  Clinical examination of his ears 
disclosed no abnormalities.  Id. at Box 37.  The Veteran 
demonstrated 15/15 hearing bilaterally to whispered voice test.  
Id. at Box 38.

Overall, the Veteran's April 1946 discharge examination report 
provides evidence against these claims, reflecting a normal 
clinical evaluation of the ears, normal hearing for whispered 
voice bilaterally, and the Veteran's failure to report 
significant diseases, wounds, and injuries involving the ears.

The Veteran's Honorable Discharge Certificate, dated April 21, 
1946, listed a military occupational specialty as a Quartermaster 
Supply Technician.  He also had some training as an electrician.  
The Veteran served oversees in the Central European Theatre, but 
did not receive any wounds in action.  He was the recipient of 
the European-African-Middle Eastern (EAME) Campaign Ribbon with 1 
Bronze Star, the American Theater Campaign Ribbon, the Good 
Conduct Medal, the Victory Ribbon and the Overseas Service Bar.  
His Separation Qualification Record elaborated that the Veteran 
served in the EAME from December 1944 to August 1945, wherein he 
performed supply and inventory duties.

In pertinent part, the Veteran was recalled for active duty in 
1950.  A September 1950 entrance examination specifically 
included an affirmative response to "NO PERFORATION" in both 
ears.  See September 1950 Report of Examination, Box 24B.  The 
Veteran demonstrated 15/15 hearing bilaterally to whispered voice 
test.  Id. at Box 24C.  The Veteran was found not qualified for 
active service on account of visual impairment.

Overall, the September 1950 military examination provides 
evidence against these claims, reflecting a specific finding of 
no right ear tympanic membrane perforation, and normal hearing 
for whispered voice in both ears.

Thereafter, available VA clinical records are significant for an 
October 1984 clinical examination which noted normal clinical 
evaluation of the ears.  In August 1998, the Veteran had cerumen 
removed from his ears at which time the clinician described the 
Veteran's ears as follows:

"[C]erumen removed from both ears.  The right 
drumhead moves with respiration."

The medical evidence first reflects the Veteran's report of ear 
abnormality in December 2003, at which time he reported to a VA 
clinician that he had "buzzing and ringing of his ears since 
1945."  Thereafter, a clinical examination in June 2004 first 
found perforation of the right tympanic membrane with mild 
congestion of drum vessels absent secretions.  The Veteran was 
later diagnosed with sensorineural hearing loss in the left ear, 
right ear mixed hearing loss with a significant sensorineural 
component, perforation of the right tympanic membrane and 
tinnitus. 

Overall, the available VA clinical records provide evidence 
against these claims, reflecting a normal clinical evaluation of 
the ears in October 1984 and the first documentation of lay or 
medical evidence of ear abnormality more than 50 years following 
separation from active service, which his not consistent with an 
inservice onset.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning the claimant's 
health and medical treatment during and after military service, 
as evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or persistent 
disability which still exists currently). 

The Veteran underwent VA Compensation and Pension (C&P) 
examination in November 2005.  At that time, the Veteran reported 
a history of blowing his nose in 1945 which caused a right ear 
rupture followed by tinnitus and decreased hearing.  He described 
working as an electrician and truck driver during service, but 
otherwise did not report military or occupational noise exposure.  
He first recalled being told of an ear drum rupture approximately 
15 years prior during an evaluation at the Alexandria VA 
Hospital.  

Following examination, the VA audiologist diagnosed a moderate to 
severe mixed (conductive and sensorineural) right ear hearing 
loss, and a mild to severe left ear sensorineural hearing loss.  
The VA audiologist stated that, due to the lack of evidence in 
military records, an opinion regarding the onset and etiology of 
the hearing loss, tinnitus and right ear tympanic membrane 
perforation could not be provided without resort to speculation.

Overall, the November 2005 VA C&P examination report does not 
provide any medical opinion tending to support any of these 
claims.

In September 2009, the Veteran's claims folder was reviewed by a 
VA C&P audiologist for the purpose of providing medical opinion 
in this case.  This examiner reported that the claims folder was 
negative for documented bilateral hearing loss, tinnitus and 
ruptured tympanic membrane (TM) during service, and that the 
Veteran had a normal whisper test in 1946.  Based upon the above, 
the examiner stated that, considering that the Veteran's 
discharge from service was 59 years prior to the examination, an 
opinion could not be offered for bilateral hearing loss and 
tinnitus without resort to speculation.  It was further indicated 
that an opinion regarding the etiology of the right tympanic 
membrane perforation could only be provided by an ENT specialist.

Overall, the September 2009 VA C&P examination report does not 
provide any medical opinion tending to support any of these 
claims.

In March 2010, the Veteran underwent VA C&P examination by an ENT 
specialist for the purpose of providing medical opinion in this 
case.  This examiner indicated that the Veteran reported a 
history of right ear drum perforation and otitis media in service 
which had not been reported until recently.  The examiner found 
nothing in the record to confirm this assertion and indicated 
that it would be pure speculation to service-connect the 
disability.  However, the examiner indicated that "I do lean in 
that direction just based on the history."

Overall, the March 2010 VA ENT examination report provides some 
evidence in support of these claims to the extent that the 
examiner appears to find it potentially possible that the 
Veteran's right ear tympanic membrane perforation first occurred 
during service.  

As reflected above, the November 2005 and September 2009 C&P 
examination reports failed to provide a rationale and discussion 
of all of the evidence, including the lay evidence, which renders 
them inadequate for rating purposes.  See generally Dalton v. 
Nicholson, 21 Vet. App. 23, 39 (2007) (finding that a medical 
examination was inadequate where the examiner impermissibly 
ignored the appellant's lay assertions of in service injury); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(holding that the Board erred by relying on a medical examiner 
who ultimately relied not on the objective medical evidence, but 
rather the absence of medical evidence).

Similarly, the VA examiner in March 2010 provided an equivocal 
opinion absent a rationale and discussion of all of the evidence, 
to include the significance of the normal findings from the 
September 1950 recall to active duty military examination and the 
VA clinical examination in October 1984.  See Reonal v. Brown, 5 
Vet. App. 458 (1993) (an opinion based upon an inaccurate factual 
basis has little probative value).  See also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (important guiding factors to be 
used by VA adjudicators in evaluating the probative value of a 
medical opinion include: (1) whether the opinion is based upon 
sufficient facts or data; (2) the opinion is the product of 
reliable principles and methods; and (3) the expert witness has 
applied the principles and methods reliably to the facts of the 
case.)

Therefore, the March 2010 VA C&P ENT specialist opinion is deemed 
inadequate for rating purposes.

As a result, the Board obtained expert medical opinion from the 
Chief, Otolaryngology and Neck Surgery of the Iowa VAMC.  The 
examination report received, dated October 2010, thoroughly and 
accurately discusses the Veteran's allegations and his pertinent 
medical history.  

With regard to the right eardrum perforation claim, the VHA 
examiner noted that the Veteran had several ear examinations 
after service which were normal specifically identifying the 
April 1946 separation examination, the September 1950 recall to 
active duty examination, a 1984 VA clinical examination, and an 
August 1988 clinical examination.  The examiner, noting the 
possibility that the Veteran could have suffered a cold and ear 
infection with an ear drum rupture caused by blowing his nose, 
nevertheless found that it was unlikely that the currently 
present right ear drum perforation was present at service 
discharge.  The examiner supported this unlikelihood based upon 
at least 4 normal ear examinations since the claimed event.  
Furthermore, the examiner noted that the Veteran's claimed 
history of perforation coming on after an upper respiratory 
infection was not a likely cause of perforation, as ear drum 
ruptures that occurred during acute infections almost always 
closed spontaneously.

With respect to the hearing loss claims, the examiner found 
nothing in the Veteran's history or audiometric test results to 
suggest a relationship to service.  It was conceded that the 
testing at discharge and the recall to duty examinations did not 
specifically test each frequency of hearing independently, but it 
did demonstrate that the Veteran was hearing well in the speech 
frequencies.  His audiometric testing demonstrated sensory neural 
hearing loss in a down sloping pattern, meaning hearing in low 
frequencies was better than in the high frequencies, which 
demonstrated a classic pattern for age-related hearing loss.  The 
examiner further found no history that the Veteran was exposed to 
extremely loud noises for prolonged periods of time, or exposure 
to blast injury or gunshot at close range which might cause 
hearing loss.  The examiner finally noted that the Veteran's 
right ear had a conductive component to hearing loss related to 
the ear drum perforation, which the examiner did not think 
occurred during military service.

With respect to the tinnitus claim, the examiner commented that 
the Veteran had testified that he did not really remember the 
onset of his tinnitus.  See Transcript of November 2008 Travel 
Board Hearing, pp. 5, 6.  The examiner then noted that the 
Veteran did not report tinnitus until more than 50 years after 
his discharge from service, and that one would expect a 
reasonable person to have requested an earlier evaluation had 
tinnitus been present since service.  The examiner indicated that 
delayed onset of ear ringing could not be attributed to something 
that occurred during military service.  It was further noted that 
10 percent of the adult population had tinnitus.

Overall, the Board finds that the October 2010 VHA examination 
report provides strong probative evidence against all of the 
claims, as the examiner found it unlikely that the Veteran's 
hearing loss, tinnitus and right ear drum perforation had their 
onset in service and/or are related to active service.

Importantly, the Board finds that the October 2010 VHA examiner 
based the opinions upon an accurate factual history, both lay and 
medical.  As addressed below, the Board finds that the credible 
lay and medical evidence establishes the onset of right ear 
perforation, decreased hearing acuity and tinnitus to many years 
after service.  Thus, the examiner's rationale relying, in part, 
upon an accurate premise of postservice onset of symptomatology 
adds to the probative weight to assign to the opinion.  See 
Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

The Board next finds that the VHA examiner fully explained the 
reasons underlying the opinions expressed.  For example, the VHA 
examiner pointed to specific clinical findings which countered 
against a finding of chronic right ear perforation during 
service, which included 4 separate normal ear examinations 
following the alleged injury.  With respect to hearing loss, the 
examiner found a pattern of hearing loss more consistent with 
age-related hearing loss than acoustic trauma, and further found 
no evidence of specific acoustic trauma.  Similarly, with respect 
to the tinnitus, the examiner provided opinion that no reported 
inservice event would be responsible for tinnitus first 
manifested many years after service.

On review of the entire evidentiary record, the Board finds that 
the October 2010 VHA examiner opinion provides overwhelming 
evidence against these claims, substantially outweighing the 
probative value of the inadequate VA C&P examinations conducted 
in November 2005, September 2009 and March 2010.

In deciding this claim, the Board has fully considered the 
Veteran's contentions.  Notably, at times during the appeal, the 
Veteran has reported the onset of decreased hearing acuity and 
tinnitus in service.  He also reports an awareness of a right 
tympanic membrane perforation.  Clearly, the Veteran is competent 
to describe symptomatology within his personal observations.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010) 
(emphasis added).  As to whether a condition "noted during 
service" requires a noting contemporaneous to service or through 
any special documentation, as long as the condition is noted at 
the time the veteran was in service such noting need not be 
reflected in any written documentation, either contemporaneous to 
service or otherwise.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997) (emphasis added).

However, after a review of all the lay and medical evidence, the 
Board finds that the weight of the evidence demonstrates that the 
Veteran has not experienced persistent or recurrent symptoms of 
tinnitus, hearing loss and right ear perforation during service.   
His assertions of continued symptomatology since active service, 
while competent, are not credible.  

First, the Board finds that the Veteran is an unreliable 
historian with regard to his prior medical history.  For example, 
the Veteran was diagnosed with a perforated right ear drum during 
a VA ENT consultation in August 2004.  At that time, the Veteran 
specifically denied "any knowledge of a prior perforation to the 
tympanic membrane."  Yet, during a November 2005 VA C&P 
examination, the Veteran recalled being told of an eardrum 
rupture in approximately 1990.  

Yet again, at his hearing in November 2008, the Veteran testified 
that he first recalled a diagnosis of right ear perforation three 
to four months prior to his filing his claim in August 2004.  
Notably, this testimony is entirely inconsistent with what the 
Veteran told the VA ENT examiner in August 2004.  Clearly, this 
is a significant discrepancy to a material fact in this case.

Second, the Veteran has variously reported the onset of tinnitus 
and decreased hearing acuity since service.  However, the 
Veteran's allegations are contradicted by his own testimony 
before the Board which, in pertinent part, included the following 
exchange between the Veteran and his representative:

Q.  Okay.  When did your- the ringing in your ears 
begin?

A.  I don't- really don't remember.  Like I say it 
wasn't a factor until I retired which was in '01.  
2001 I retired and that's- that's when it really-

Q.  Right.  That's when it bothered you the most-

A.  That's when it bothered me the most and I-

Q.  Do you remember it being there in- in- when you 
were in Europe?

A.  I can't say for sure because, like I say-

Q.  You were too busy doing your job.

A.  Too busy doing other things.

See Transcript of November 2008 Travel Board Hearing, pp. 5, 6.  

Clearly, the Board has found another significant discrepancy to 
one of the most important facts in this case wherein the Veteran 
conceded an unawareness regarding the actual onset of tinnitus.

Third, in his VA Form 9 filing in September 2005, the Veteran 
asserted that he was diagnosed with right ear hearing loss and 
ear infection at the 131st Evacuation Hospital in January 1945.  
At his hearing in November 2008, the Veteran testified to being 
treated by a male nurse for severe coughing and nose congestion 
but, when it came to his ears, he testified as follows:

Q.  Did any of the doctors talk to you at that time 
about-

A. No.

Q. -your ears?

A.  There was a ma- a registered male nurse taking 
sick call that morning.  And the standard treatment 
for ingrown toenails or what was a handful of aspirins 
and cut down on smoking.  And that was the standard 
treatment and that's what I got.

Again, the Board finds another significant contradiction in the 
facts as reported by the Veteran.

In addition to these contradictions, the Veteran's allegations of 
inservice onset of hearing loss, tinnitus and right ear tympanic 
membrane perforation are not consistent with the overall 
evidentiary record, which includes a normal ear and hearing 
examination upon separation from service in April 1946, a normal 
ear and hearing examination with a specific finding of "NO 
PERFORATION" on his September 1950 recall to active duty 
examination, and the normal VA clinical findings in 1984.

For these reasons, the Board finds that the weight of the 
evidence demonstrates that the Veteran has not experienced 
persistent or recurrent symptoms of tinnitus, hearing loss and 
right ear perforation during service and thereafter.

The Board has also considered the opinion of the Veteran himself 
that inservice events are responsible for his tinnitus, hearing 
loss and right tympanic membrane perforation.  However, the Board 
places greater probative weight to the October 2010 opinion of 
the Chief, Otolaryngology and Neck Surgery as this examiner has 
greater expertise and training to speak to the nature and 
etiology of these types of disorders.  The Veteran has provided 
argument regarding the evidentiary value of the whispered voice 
test which was acknowledged and addressed by this examiner.  The 
Veteran also argued that he did not, in fact, undergo an ear 
examination in 1950 but the examination report speaks for itself 
by providing clear, clinical findings.

Based upon the above, the Board finds that 1) the Veteran's left 
ear sensorineural hearing loss first manifested many years after 
service, and is not causally related to active service; 2) the 
Veteran's currently manifested perforation of the right tympanic 
membrane with mixed conductive and sensorineural loss first 
manifested many years after service, and is not causally related 
to active service; and 3) the Veteran's tinnitus first manifested 
many years after service, and is not causally related to active 
service.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Pre-adjudicatory RO letters dated November 2004 and February 2005 
substantially complied with the VCAA notice content and time 
requirements as it advised the Veteran of the types of evidence 
and/or information deemed necessary to substantiate his claims, 
and the relative duties on the part of the Veteran and VA in 
developing his claims.  Importantly, the RO notified the Veteran 
of the unavailability of his STRs and notified him of alternative 
forms of evidence to supplement these records.  The RO also 
provided the Veteran a copy of NA Form 13055 (JF), which could be 
sent to the National Archives and Records Administration in an 
attempt to reconstruct the medical records.

The Veteran was not advised of the criteria for substantiating 
the downstream issues of establishing a disability rating and 
effective date of award until March 2006, which was after the 
initial adjudications.  However, as the claims remain denied, no 
prejudice has accrued to the Veteran as the issues are not 
implicated.

VA has a duty to assist a claimant in the development of the 
claims.  This duty includes assisting the claimant in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the National Personnel Records Center 
(NPRC) informed the RO in December 2004 that the Veteran's 
records were unavailable due to destruction by fire.  The NPRC 
further informed the RO that there were no available records with 
the Surgeon General's Office (SGO).  Furthermore, the NPRC 
informed the RO in March 2005 that a direct search for potential 
records at the 131st Evacuation Hospital in England did not 
disclose sick/injured remarks.

In addition to the above development, the RO contacted the 
Veteran by telephone on two occasions in February 2005 and June 
2005 to determine whether the Veteran had any STRs in his 
possession.  The only document in the Veteran's possession 
involved a September 1950 recall to active duty examination.  On 
review of the record, the Board finds that VA has satisfied its 
heightened duty to assist the Veteran in obtaining his STRs in 
this case given the administrative actions taken and lack of 
information concerning additional custodians of information.  

The Board next notes that VA has obtained all known clinical 
records within the possession of VA.  In fact, this case was 
remanded in February 2009 to address the Veteran's report of 
additional clinical records available at facilities in 
Alexandria, Louisiana and Temple, Texas.  These records have now 
been associated with the claims folder.  There no outstanding 
requests to obtain any additional VA records, or any private 
medical records for which the Veteran has identified and 
authorized VA to obtain on his behalf.  There is also no showing 
that any records exist with the Social Security Administration 
which would be relevant to the issues on appeal.  See Golz v. 
Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully 
defining VA's duty to obtain only records from the SSA "that are 
relevant to the veteran's claim").

Additionally, the Board has obtained a VHA specialist opinion in 
this case as necessary to decide the claims.  This examination 
report reflects an honest, accurate and thorough assessment of 
the evidentiary record.  Furthermore, this examiner provided an 
exceptionally well reasoned opinion explaining why the claimed 
disabilities have no relation to service and provided alternate 
explanations for the etiology of hearing loss.  Clearly, this 
examination report is adequate for rating purposes.

The Board acknowledges that VA attempted to obtain opinion on 
three prior occasions.  As addressed above, these examinations 
reports were deficient by failing to adequately address all of 
the lay and medical evidence of record, and by failing to include 
any rationale for the conclusions reached (which were either 
inconclusive or equivocal).  Clearly, the request for a VHA 
opinion was a permissible developmental judgment.  Cf. Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that it is not 
permissible for VA to undertake additional development to obtain 
evidence against an appellant's case unless VA can provide a 
reason for conducting such development).

Overall, the Board finds that the evidence of record is 
sufficient to decide the claims on appeal, and that there is no 
reasonable possibility that any further assistance would aid in 
substantiating these claims.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for hearing loss in the left 
ear is denied.

Entitlement to service connection for perforation of the right 
tympanic membrane with hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


